Title: To Thomas Jefferson from the Commissioners of the Treasury, 13 November 1787
From: Commissioners of the Treasury
To: Jefferson, Thomas


Board of Treasury, 13 Nov. 1787. Omitted mentioning in their letter of 10 Nov. “that in a late Report made by this Board to Congress, on the  subject of the Prize Monies due to the late Squadron under the Command of Captain John Paul Jones, from the Court of Denmark, we gave it as our opinion that the Bonds heretofore given by Captain Jones for the discharge of the Trust reposed in him as Agent for the Captors, were not (from circumstances which had since arisen) sufficient.”
